Title: To James Madison from Reuben G. Beasley, [post–5 July 1816]
From: Beasley, Reuben G.
To: Madison, James


        
          Sir,
          [post–5 July 1816]
        
        I am now before you, and as I understand among a number of others, an applicant for the Consulate at Bordeaux. The circumstance of there being so many applicants I regret on your account as well as my own. It is fair to presume in such cases, that there may be some whose claims & qualifications are similar, and consequently it must some times be embarrassing and often unpleasant to decide. For myself, I regret being in company where there is even a chance of so placing you, and had I conceived such a case likely to occur before I crossed the Atlantic important as the object had become to me I should not perhaps have placed myself in this situation. As these sentiments may appear inconsistent with the earnestness which may have been manifested since my arrival they involve the necessity of an allusion to some painful circumstances in laying my case before you. In the

summer of 1810 while in Hamburg attending to the concerns of W. & J. Bell & Co. of London & Petersburg Va.: of which house I was a partner, Genl. Armstrong learning that the interest of our Merchants required an Agent in Sweden applied to me to go there: my business prevented the acceptance of this trust. In the Autumn of the same year I was called to England by the death of my partner which had thrown our affairs into confusion. The partnership the ensuing Spring was dissolved, and although our losses had been many and very great it appeared there would be a considerable surplus after paying all our debts. The liquidation of our concern in London was under my direction, those of Petersburg under that of Mr. John Bell.
        In this situation I was applied to on the death of Genl. Lyman by Mr. Smith our then Charge d’affaires at London to know if I would accept the appointment of Consul, and as my private affairs occupied very little of my time, they being managed by Clerks who had been long in the house, I accepted the appointment.
        You may remember that a great portion of the trade of Great Britain had for some time previous to that period been carried on by forgery & perjury. In defeating abuses as far as they affected the rights of American Citizens or infringed the laws of the U. States I soon became an object of hatred to many of the Merchants and Masters of Vessels. You were pleased to keep me in the performance of this trust until war came. You were then pleased to signify to Mr Russell, should it not suit him to stay, to appoint me or some other fit person Agent for Prisoners. This circumstance was extremely gratifying to me as I considered it a mark of your approbation of my past conduct. I entered upon the duties of Agent for Prisoners with the same Zeal that I had done on those of Consul, but I soon found the labour & the responsibility of the situation infinitely beyond anything I had expected. I exerted my self the more, but had not the good fortune to give satisfaction to all, indeed, it was not to be expected situated as those I was appointed to Serve & myself were. I have reason, however, to believe that the most respectable and best informed of my Countrymen, who have had an opportunity of judging, approve of my conduct. It is known to you sir that the situation of things imposed on me the performance of other duties besides those which related to the Prisoners; among them that of corresponding with all our Agents in Europe. At the termination of the war you were pleased to appoint me Consul at Gibraltar, which as a mark of your approbation could not but be pleasing. The situation of Consul at London would have been more acceptable to me having business there & having looked to it at the end of the war. My private affairs which I had previously had reason to believe were in a prosperous state were afterwards proved to be otherwise. As had been agreed upon between Mr. John Bell & myself

I had discharged the claims in England, but large demands unexpectedly coming from this side against me on account the house I was compelled to surrender all my own property.
        Thus, Sir, was I plunged from affluence to the most dependent situation.
        I have been more than four years in the public service. In the discharge of my duty it has been my misfortune to incur the ill will of many who will now have it in their power, from the nature of their pursuits & of mine, to injure me materially. I mean masters of Vessels, whose dispositions in general are not the most forgiving. These I say may now indulge any angry feeling with effect. They are constantly moving about, and as the success of a Commission Merchant depends entirely on his good name, they are the worst enemies he can have.
        Mrs. Beasley is a native of Bordeaux, her health was so much injured by the Climate of England that I could not permit her to remain there another winter.
        I hope, Sir, you will excuse me for troubling you with a recital of these facts which I could not well avoid in laying my case before you. I have the honor to be, with great respect, Sir, your most obedient humble Servant
        
          RGB
        
        
          P. S. I have adopted this direct mode of addressing you having been told by Mr. Monroe that my case was now before you with many others.
        
      